                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELYSE HOLMES,                                                 CIVIL ACTION
                       Plaintiff,

               v.

NANCY BERRYHILL, ET AL.,                                      NO. 19-784
              Defendants.

                                            OR D ER

        AND NOW, this 31st . day of March 2020, upon careful and independent

consideration of the administrative record, the brief in support of review filed by Plaintiff and

Defendant’s response thereto (Docs. 13, 14), and after review of the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge and upon

consideration of Defendant’s Objections to the Magistrate Judge’s Report and Recommendation

(ECF#21) and Plaintiff’s Response thereto (ECF#22), it is hereby ORDERED that:

    1. The Report and Recommendation is APPROVED and ADOPTED;

    2. Plaintiff’s request for review is GRANTED to the extent that the matter is

REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with the Magistrate Judge’s Report; and

    3. The decision of the Commissioner is REVERSED for the purposes of this remand

only.

    4. The Clerk of Court is directed to CLOSE this case.

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
2
